IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
JAMES CODY et al., )
)
Plaintiff, )
) Case No. 4:17-CV-02707-AGF
v. )
)
CITY OF ST. LOUIS, )
)
Defendants. )
)

DECLARATION OF JEFFREY CARSON

I, Jeffrey Carson, declare under penalty of perjury as follows:

1) My name is Jeffrey Carson and I am the Superintendent of the City of St. Louis
Medium Security Institution (“MSI”). I oversee all day-to-day operations at MSI and report
directly to the Commissioner of the City of St. Louis Division of Corrections, Dale Glass.

2) Currently, MSI is only housing inmates in Pods 1, 2, 3 and 4.

3) Temperature readings were taken in Pods 1, 2, 3, and 4 at approximately 10:45am
on February 12, 2021 and read as follows:

Pod 1 — 79 degrees
Pod 2 — 76 degrees
Pod 3 — 80 degrees
Pod 4 — 80 degrees
4) Currently, there are zero confirmed cases of COVID-19 at MSI.

5) This declaration is based on personal knowledge.
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated this [A day of February, 2021.

 

sean ll ol son oe eh {AST
